Citation Nr: 1732579	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-45 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating for lumbosacral spine degenerative arthritis in excess of 10 percent prior to February 22, 2012, in excess of 20 percent prior November 17, 2016, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1989 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted entitlement to service connection for a back disability and assigned a 10 percent rating, effective October 1, 2009.  The Veteran timely appealed the initial evaluation assigned.  The case has since been transferred to the RO in St. Petersburg, Florida.

In a September 2013 rating decision, the RO assigned a rating of 20 percent, effective October 23, 2012, creating a staged rating as indicated on the title page.

In April 2015, the Board found that an effective date of February 22, 2012, but no earlier, was warranted for the grant of the staged 20 percent rating, but otherwise denied the claim for a higher rating.  The Board also granted a separate rating of 20 percent for radiculopathy of the right lower extremity.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court) in regards to his assigned rating for his back disability only.  In March 2016, the Veteran's representative and VA General Counsel filed a joint motion for remand (JMR).  The Court granted the JMR that same month, vacating the April 2015 Board decision in regards to the claim for an initial rating in excess of 10 percent prior to February 22, 2012, and in excess of 20 percent thereafter, remanding the matter for additional proceedings consistent with the JMR.  

In September 2016, the Board remanded the case for additional development consistent with the JMR.  Specifically, the Board instructed the RO to obtain additional treatment records and schedule the Veteran to a VA examination to assess the severity of his back disability.  The Board finds, for the reasons indicated below, that the RO substantially complied with the September 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

In an April 2017 rating decision, the RO further staged the Veteran's service-connected back disability by awarding a 40 percent disability rating, effective November 17, 2016.  The Veteran did not indicate satisfaction with the grant of this rating, and this issue therefore remains on appeal as part of the appeal of the initial rating assigned in connection with the grant of service connection.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).


FINDING OF FACT

For the entirety of the appeal period, the Veteran's back disability was manifested by complaints of severe pain and limitation of motion; the evidence reflects pain on motion, weakened movement, and decreased range of motion that more nearly approximated flexion less than 30 degrees, to include consideration of flare-ups; there has been no ankylosis or incapacitating episodes requiring bedrest and treatment prescribed by a physician.


CONCLUSION OF LAW

For the entirety of the appeal period, the criteria for an initial rating of 40 percent, but no higher, for the Veteran's back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on June 1, 2010.  While the letter itself concerns increased evaluation for the left knee and was issued after the initial rating decision of January 2010 for the back disability, the RO readjudicated the claim for a higher initial rating for a back disability in an August 2010 statement of the case.  Therefore, there was no prejudice to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record, but do not reflect that any available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in August 2009, August 2013, and November 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.  The Board notes that although the August 2011 and August 2013 VA examinations did not discuss the degree of additional limitation of motion due to pain or during flare-ups, by granting a 40 percent rating for the Veteran's back disability for the entirety of the appeal period, the Board has remedied this deficiency because a higher rating requires ankylosis and is not contingent on range of motion findings.  A remand for an addendum medical opinion to attempt to clarify the 2011 and 2013 range of motion findings is therefore not required.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Rating Claim

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected back disability has been rated in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under current provisions for rating intervertebral disc syndrome (IVDS), IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

For evaluation of IVDS, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

An August 2009 VA examination report reflects significant pain located at the lower back, which occurred intermittently four to five times per day and radiated down the right leg.  The pain was exacerbated by physical activity, such as bending over too long, and was relieved by rest and medication.  The Veteran reported stiffness, fatigue, decreased motion, weakness in the spine and leg, and erectile dysfunction.  He stated that he could not lift heavy things anymore, and if he did, moving the lower back in any direction caused pain level of 9 out of 10.  Range of motion was flexion to 90 degrees with pain starting at 30 degrees, extension to 30 degrees with pain starting at 10 degrees; and right and left lateral flexion and rotation to 30 degrees.  There was additional limitation of motion due to pain after repetition, but the examiner did not provide the limited range of motion.  The position of the head was normal with symmetry in appearance, peripheral pulses examination were normal, and x-rays of the lumbar spine revealed degenerative changes.  The Veteran denied incapacitating episodes over the past 12 months.  The examiner opined that erectile dysfunction was due to back pain.

June 2010 private treatment records indicate constant pain in the lower right side of the back that radiated down the right leg, which worsened in the evening.  The Veteran stated that the pain increased with lying supine, sitting, prolonged sitting, standing, prolonged standing, climbing stairs, bending forward or backwards, twisting or rotational movements, and stretching or reaching.  He had antalgic gait to the left side, tenderness due to spasm, and moderate tenderness noted at all levels.  Records in July 2010 document antalgic gait to the right side, and moderate tenderness noted at all levels of the lumbar spine due to pain.  The physician found that neurologic sensations and deep tendon reflexes were within normal limits.  In September 2010, the Veteran denied bladder and bowel incontinence.  The physician noted that range of motion was decreased and with pain in all movements, but did not provide the points of any additional limitation in motion.  The physician also noted that there was tenderness due to pain, and that sensation examination and deep tendon reflexes were within normal limits.

March 2011 private treatment records document flexion to 70 degrees, extension to 20 degrees, and right and left lateral flexion and rotation to 18 degrees.  The physician did not state whether there was pain on movement or any additional limitation of motion due to pain.  

During a March 2011 Decision Review Officer (DRO) hearing, the Veteran testified that a physician had never prescribed bedrest due to his back.  He also reported that he was still working, and that he received pain medication injections for his back

A May 2012 Functional Capacity Evaluation found that the Veteran was capable of sedentary work.  Range of motion was flexion to 30 degrees, extension to 18 degrees, and right and left lateral bend of 18 degrees and 15 degrees, respectively.  The examiner found that the decreased range of motion was due to pain.  The Veteran had a slight limp over the right lower extremity and maintained persistent postural guarding with frequent to occasional shifting and changes of position throughout testing from sitting to standing, with reports of disruption of pain symptoms.

An August 2013 VA examination report diagnosed lumbosacral spine degenerative arthritis.  The Veteran reported chronic aching pain in the center of his back that radiated down his hip into the back of his knee.  He stated that he took narcotics and muscle relaxants for the pain, and used a back brace.  He explained that he had pain every day and that it limited his ability to play with his children.  Range of motion was flexion to 40 degrees with pain at 10 degrees, extension to 10 degrees with pain at 0 degrees, and right and left lateral flexion and rotation to 15 degrees with pain at 5 degrees.  There was no additional limitation of motion after repetitive testing.  There was functional loss resulting in less movement than normal; weakened movement; and pain on movement.  The examiner noted tenderness in the lower lumbar spine over spinous process and right paraspinal muscles, as well as guarding and/or muscle spasm that did not result in abnormal gait or spinal contour.  Strength testing was active movement against some resistance, deep tendon reflexes were absent in the bilateral lower extremities, and sensory examination was decreased throughout the right lower extremity but normal throughout the left lower extremity.  The Veteran had moderate constant pain, moderate intermittent pain, moderate paresthesias/dysthesias, and moderate numbness in the right lower extremity, but no radicular symptoms in the left lower extremity.  He denied any bowel or bladder symptoms.  The examiner found that the Veteran had IVDS, which had resulted in less than one week of incapacitating episodes in the past 12 months.  The examiner also found that the Veteran's back disability impacted his ability to work because the Veteran was a flight captain and did ground work.  The Veteran reported that he could not use ladders or deep bending at work because of pain, that he had pain with heavy lifting, and that he had to call in sick about five times in the last 12 months because of his back pain.

A November 2016 VA examination report diagnosed right paracentral disc herniation at L5-S1 and mild right L5 radiculopathy secondary to the L5-S1 disc herniation.  The Veteran reported that his back pain had been constant since it worsened in 2009.  He stated that he experienced flare-ups that lasted about three days, during which time he was "in unimaginable pain," and could not stand or sit for long, bend over, or pick anything up.  He explained that he did not go to the hospital because he did not want to have surgery again, but that he went to his pain management doctor who treated his back pain with spinal injections.  He stated that he currently worked as an aircraft worker.  Range of motion was flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 10 degrees.  There was functional loss due to pain and pain noted with all movements, but the examiner did not provide the degree at which pain started.  There was tenderness and guarding over the lumbar spine and paraspinal muscles in the lumbar region.  There was additional limitation of motion after three repetitive testing of flexion to 10 degrees, extension to 5 degrees right and left lateral flexion to 10 degrees, and right and left lateral rotation to 5 degrees.  Muscle strength testing was normal; deep tendon reflexes were hypoactive; sensory examination was decreased throughout the right lower extremity; and light touch sensation was decreased over the right lateral thigh, right anterolateral lower leg, and right dorsal aspect of foot (L5 territory).  The Veteran had severe constant pain, mild paresthesias/dysesthesia, and mild numbness in right lower extremity, but no radicular symptoms over the left lower extremity.  The examiner found that there was no ankylosis.  The Veteran had IVDS, with a total duration of "12" over the past 12-months, but this was based on medical history as described by the Veteran only without documentation.  The examiner found that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Upon review of the evidence, the Board finds that, for the entirety of the appeal period, an initial evaluation of 40 percent, but not higher, is warranted.

The evidence reflects that the Veteran had a range of motion of flexion to 90 degrees with pain starting at 30 degrees in August 2009, flexion to 70 degrees in March 2011, flexion to 30 degrees in May 2012, flexion to 40 degrees with pain at 10 degrees in August 2013, and flexion to 20 degrees with additional limitation of motion of flexion to 10 degrees after three repetitions in November 2016.  In November 2016, the Veteran reported that his back pain symptoms had remained constant since they had first worsened in 2009.  As such, the Board finds that the evidence of record reflects back symptoms of such severity and intensity as to result in loss of motion more nearly approximating 30 degrees or less, thus warranting a disability rating of 40 percent, but not higher, for the entirety of the appeal period. 

Nevertheless, for the entirety of the appeal period, neither the private and VA treatment records nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Consequently, a remand for an addendum opinion as to range of motion findings or pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not warranted.

The Board notes that the evidence reflects that the Veteran had IVDS, and that he contends that he has suffered from incapacitating episodes due to IVDS.  However, during his March 2011 DRO hearing, the Veteran testified that he had not been prescribed bedrest by a physician due to his back.  Further, while the August 2013 and November 2016 VA examiners noted that the Veteran had less than one week and "12" incapacitating episodes, respectively, the evidence does not reflect that the Veteran was prescribed bedrest by a physician, as required under the Formula for Rating IVDS Based on Incapacitating Episodes.  As such, a rating based on any alleged incapacitating episodes is not warranted.

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that connection, the Board notes that the Veteran is service-connected for radiculopathy of the right lower extremity and erectile dysfunction associated with his back disability, and that the evidence does not reflect any radicular symptoms of the left lower extremity.  Thus, the associated objective neurologic abnormalities have been considered, the Veteran is being compensated for them, and there is no appeal relating to the evaluation the Veteran is receiving for these abnormalities at this time.  Further, VA treatment records and VA examinations show that the Veteran denied experiencing any bowel or bladder problems.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds, for the entirety of the appeal period, an initial evaluation of 40 percent, but not higher, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's back disability are fully contemplated by the applicable rating criteria.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether this disability causes marked interference with employment or frequent hospitalization, and referral for extraschedular consideration of the back disability is not in order. 

Further, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.")  The Board will therefore not address the issue further.

In addition, the Board notes that while the evidence shows that the Veteran's service-connected back disability has some impact on the Veteran's ability to work, he remains employed as an aircraft worker.  As such, consideration of a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App 447 (2009).

For the foregoing reasons, an initial rating of 40 percent, but no higher, for the Veteran's back disability is warranted for the entirety of the appeal period.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 40 percent, but not higher, for lumbosacral spine degenerative arthritis, from October 1, 2009, is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


